Order entered August 28, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00525-CV

                                  DONALD DAVIS, Appellant

                                                V.

                              ATTORNEY GENERAL, Appellee

                       On Appeal from the 301st Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF-05-01417-T

                                            ORDER
       Because the supplemental clerk’s record has been filed, we GRANT appellant’s “motion

for appropriate order directing the district clerk to file the past due supplemental clerk’s records

and/or provide appellant with copy of same and transcript” to the extent we DIRECT the Clerk

of the Court to mail appellant a copy of the supplemental clerk’s record.            We GRANT

appellant’s third motion for extension of time to file brief and ORDER the brief be filed no later

than September 28, 2015.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE